The Court
(nem. cm. but Thruston, J., perhaps, doubting,)
said that the doctrine of Walton v. Shelley, was overruled by Jordaine v. Lashbrooke, and this Court has followed the doctrine of the latter case.
Mr. Turner then objected, that the witness was interested, for if the plaintiff recovers against the defendant, the defendant would have a right of action against the witness for the costs of this suit and the damages. t
The Court thought this was a valid objection; but the defendant released the witness from'his liability for those, costs.
Mr. Turner then objected, that the act of limitations would be a bar to the plaintiff’s action against the witness, the acceptor, if the plaintiff fails in the present action ; but it would be no bar to the action which this defendant might bring against the witness upon his acceptance, in case this defendant should be compelled in this suit to pay the money.
But the Court overruled the objection, and permitted Mr. Lee to be sworn and examined.